     Case 1:17-cv-04567-ER-HBP Document 86 Filed 10/18/18 Page 1 of 3

                                              USDCSDNY
                                               DOCUMENT
UNITED STATES DISTRICT COURT                 ' ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                t·DOC#:
-----------------------------------x
                                              DATE FILED: \Q I \'B ('2>
LAW FIRM OF OMAR T. MOHAMMEDI,
LLC,

                      Plaintiff,             17 Civ. 4567 (ER)(HBP)

     -against-                               ORDER

COMPUTER ASSISTED PRACTICE
ELECTRONIC MANAGEMENT SOLUTIONS,
doing business as,
"Capems, Inc.," et al.,

                      Defendants.

-----------------------------------x




          PITMAN, United States Magistrate Judge:


          A conference having been held on this date during which

several discovery issues were discussed, for the reasons stated

on the record in open court, it is hereby ORDERED that:

                 1.   In light of plaintiff's representation at the

          conference that it will not offer any evidence of

          damage as a result of Ms. Kimundi or Ms. Anantharaman's

          inability do to work or meet deadlines due to defen-

          dants' alleged conduct, plaintiff's application for a

          protective order quashing the notices of deposition to

          Ms. Kimundi or Ms. Anantharaman is granted.

                 2.   Plaintiff is precluded from offering any

          evidence (wither testimonial or documentary), at either

          trial or in connection with any motion, of damage as a
Case 1:17-cv-04567-ER-HBP Document 86 Filed 10/18/18 Page 2 of 3



     result of Ms. Kimundi or Ms. Anantharaman's inability

     do to work or meet deadlines due to defendants' alleged

     conduct.

            3.    The presumptive time limit for the continua-

     tion of Mr. Mohammedi's deposition is four hours.             This

     order is without prejudice to plaintiff's right to seek

     a protective order terminating the deposition before

     the expiration of four hours and without prejudice to

     defendants' right to move to extend the deposition

     beyond four hours.

            4.    Any testimony or other discovery that dis-

     closes either privileged or work-product material,

     whether inadvertent or otherwise, is not a waiver of

     the privilege or protection from discovery in this case

     or in any other federal or state proceeding.          This

     paragraph shall be interpreted to provide the maximum

     protection allowed by Fed.R.Evid. 502(b) and (d).

            5.    The time for the completion of the continua-

     tion of Mr. Gorkic's deposition is extended to November

     1,   2018.

            6.    If any party believes that any material pro-

     duced or disclosed in discovery warrants confidential

     treatment or filing under seal, that party may make a

     motion seeking a protective order with respect to the


                               2
     Case 1:17-cv-04567-ER-HBP Document 86 Filed 10/18/18 Page 3 of 3



          particular material in issue.       Counsel are reminded

           that a protective order requires a showing of good

           cause, Fed.R.Civ.P. 26(c), and the burden of demon-

           strating good cause is on the party seeking the protec-

           tive order.

Dated:   New York, New York
         October 17, 2018

                                        SO ORDERED

                                                           / <'
                                         / ~~ --~-<-----t;::~,,
                                                                  '




                                        HENRY PIT
                                        United States Magistrate Judge

Copy transmitted to:

All Counsel




                                    3
